Citation Nr: 1740633	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  09-19 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION
 
Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970 and from April 1971 to November 1987.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In November 2013 and March 2016, the Board remanded the matter for additional evidentiary development.  In its March 2016 remand, the Board noted that, in addition to the issue of entitlement to service connection for a back disability, the Veteran had also perfected an appeal of a September 2013 rating decision which had assigned an initial 20 percent rating for prostate cancer residuals from September 1, 2013.  As the record reflected that the issue had not yet been certified to the Board because the RO was still taking action on the issue, the Board declined to accept jurisdiction over that issue and indicated that it would be the subject of a subsequent Board decision, if otherwise in order.

A review of the record shows that before this issue was certified to the Board, in an August 2016 rating decision, the RO increased the initial rating for the appellant's prostate cancer residuals to 40 percent, effective September 1, 2013, constituting a full award of the benefits the Veteran had sought on appeal with respect to that issue.  Thus, this issue is not before the Board. 


FINDINGS OF FACT

The Veteran's low back disability, to include lumbosacral strain and anterior wedging at T7, is as likely as not due to in-service injury to the back.



CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, a low back disability was incurred during service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

Service connection for certain enumerated chronic disabilities, including arthritis, may be also be established on a presumptive basis under 38 C.F.R. § 3.303(b).  To establish service connection under this provision, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology after service.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish direct service connection, there must be competent, credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2016).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2016).

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  Nonetheless, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted based on aggravation.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01- 85 (March 5, 1985).  The VA General Counsel's opinion notes that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303(c), may not be service-connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107 (b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background

The Veteran's April 1966 military enlistment examination shows that his spine and musculoskeletal were examined and determined to be normal.  The Veteran's in-service treatment records reveal that in August 1971, he completed a report of medical history on which he denied having or ever having had back trouble of any kind.  In January 1978, he sought treatment for back tenderness.  X-ray studies were normal.  In February 1978, he sought treatment for upper back pain, stating that he strained his back while coughing.  He was diagnosed as having muscle strain, and a follow-up notation reports his condition resolved.  The Veteran underwent clinical evaluations in December 1978, February 1980, February 1981, September 1984, and January 1987 at which his spine was determined to be normal.  In August 1987, the Veteran injured his back by pulling a muscle.  On follow-up, it was noted that his condition had resolved.  

In November 1987, the Veteran filed an original application for VA compensation benefits, seeking service connection for hearing loss.  His application is silent for any mention of a back disability, as is medical evidence assembled in connection with his claim.  

In July 2008, the Veteran submitted claims of service connection for additional disabilities, to include a low back disability.  He contended that his military occupational specialty as a weapons mechanic crewman required him to climb throughout the aircraft to maintain ordinance loads.  In addition, during flying missions, he spent hours strapped into his parachute.  He contends that these activities caused his current lower back problems. 

In support of his claim, the Veteran submitted an April 1995 X-ray study showing anterior wedging and degenerative change in the dorsal spine.

In pertinent part, additional VA and private treatment records obtained by the RO, dated from March 2002 to August 2016, show that the Veteran received regular treatment for chronic back pain.  In February 2006, it was noted that the Veteran had a history of arthritis of the back.  In an October 2006 X-ray report, the Veteran was noted to have minimal osteophytosis of the mid and lower thoracic spine with congenital anterior wedging of T7.  A November 2006 private treatment record notes that the Veteran was responding well on Meloxicam, prescribed for his low back pain.  

During a February 2011 VA physical therapy session, the Veteran reported that he had experienced low back pain since serving as a weapons mechanic crewman on active duty.  The VA physical therapist noted that the Veteran's symptoms were long standing and consistent with a disc derangement, but could also be related to pressure exerted by the episacral lipomas or combination of the two conditions.  In May 2012, the Veteran reported experiencing pain in his back for a number of years.  The examiner noted that the Veteran had pain with prolonged sitting, as well as difficulty standing up after prolonged lumbar flexion, with pain on recovery to the upright position.  A November 2012 private treatment record noted the Veteran received Cortisone injections for back issues.  

In November 2013, the Board remanded the matter to obtain a VA medical examination and opinion regarding the nature and etiology of the Veteran's back disability.  In its remand, the Board noted that the Veteran had been treated for a back injury in service and that the post-service clinical evidence showed treatment for low back pain as well as X-ray findings of osteophytosis of the mid and lower thoracic spine with congenital anterior wedging of T7.  The Board solicited an opinion as to whether it is at least as likely as not that any current back disability was incurred in or aggravated by service.  The Board also solicited an opinion as to whether or not the anterior wedging of T7 was a congenital defect versus disease.  See VAOPGCPREC 82-90 (July 18, 1990).  

In December 2013, the Veteran underwent a VA medical examination.  The Veteran reported that his back pain began when he performed physical labor in the military.  The examiner, a nurse practitioner, examined the Veteran and reviewed the evidence of record.  He noted that 2009 X-ray studies had shown a normal spine and that nothing else in the clinical exam indicated that the Veteran had anterior wedging of T7 vertebrae.  The nurse practitioner declined to take additional X-rays to confirm or refute congenital anterior wedging of T7, since it would unnecessarily expose the Veteran to further radiation.  The nurse practitioner diagnosed the Veteran as having lumbosacral strain.  He concluded that the Veteran's low back condition was not caused or aggravated by his military service.  Rather, the nurse practitioner indicated that the Veteran's back condition clearly and unmistakably existed prior to service, and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  However, the examiner did not explain how he determined that the Veteran's back disorder, diagnosed as a strain at the examination, clearly and unmistakably pre-existed service, particularly given the normal physical examination at service entrance.  The examiner also noted, incorrectly, that the Veteran's service treatment records showed no record of him seeking care for a back condition during his military career and that there was no documentation of chronicity linking his current back condition with military service, despite the Veteran's reports of chronic back pain since service.  

In March 2016, the Board again remanded the matter, finding that the December 2013 VA medical opinion was inadequate in multiple respects.  Pursuant to the Board's remand instructions, the Veteran again underwent VA medical examination in June 2016.  After reviewing the record, the same nurse practitioner indicated that the anterior wedging at T7 was an incidental "congenital abnormality" but failed to describe the condition as a defect versus a disease.  He did, however, indicate that there was no documentation suggesting that this congenital abnormality, in and of itself, was the cause of the Veteran's current low back symptoms.  He indicated that it was his opinion that the Veteran's current back strain is less likely as not caused by or a result of military service, as there was a many year gap between the Veteran's service and his documented treatment for back pain.  

In May 2017, again finding the nurse practitioner's opinion inadequate in multiple respects, the the Board solicited a medical expert opinion from a VA neurosurgeon.  See VHA Directive 2010-044, dated September 29, 2010; 38 U.S.C.A. §§ 5103A, 7109 (West 2014); 38 C.F.R. § 20.901 (2016).  That opinion was received in June 2017.  

In the June 2017 VA medical opinion, the VA neurosurgeon indicated that the mild wedging of the T7 vertebrae may be congenital, although he was unable to characterize the abnormality as a disease or defect.  Moreover, he indicated that absent X-ray studies both prior to and after service, he was unable to comment on the effect of the Veteran's military service on the abnormality.  However, he indicated that it was at least as likely as not that some degree of lumbar strain was causally related to the Veteran's active service.  He explained that service treatment records documented a pulled muscle in August 1987 and the Veteran had described in-service duties and symptoms, as well as post-service symptoms, which suggested a causal relationship.   


Analysis

After considering the record in its entirety, and affording the Veteran the benefit of the doubt, the Board concludes that the evidence is at least in equipoise with regard to whether the Veteran's current low back disability was incurred in service.  As noted, service treatment records reveal injury and treatment for his low back, and post-service treatment records and the Veteran's statements confirm that he has experienced chronic low back pain after service.  Post service treatment records reveal current diagnoses of lumbosacral strain as well as wedging at T7.  

In this case, the evidence of record is conflicting as to whether the Veteran's low back disability is causally related to an in-service injury.  As discussed above, the nurse practitioner who completed the December 2013 and August 2016 VA opinions indicated that the Veteran's current low back disability is not related to service.  On the other hand, the record on appeal contains a June 2017 VA medical opinion to the effect that the Veteran's low back disability, lumbosacral strain, is related to service.  

The Board finds the June 2017 VA medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a neurosurgeon who has the specialized expertise necessary to opine on the matter at issue in this case.  In addition, the neurosurgeon addressed the Veteran's contentions, based his opinion on a review of the Veteran's clinical records and reported medical history, and provided a rationale for his opinion.  The basis for the physician's conclusion is apparent from a review of the evidence and is consistent with such evidence, particularly the Veteran's statements regarding his in-service duties and symptoms, and the Veteran's statements the he has experienced low back pain since the service.  See Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010).

The December 2013 VA medical opinion, on the other hand, is based on an inaccurate factual premise.  First, despite the examiner's findings of no in-service injury, an August 1987 service treatment record reflects that the Veteran injured his back by pulling a muscle and, on examination, he was diagnosed with a muscle strain.  Furthermore, although the examiner noted that the record did not contain documentation of continuous treatment for low back problems after service, it is symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Here, the record contains clear statements from the Veteran that his back has been symptomatic since service.  

Although the June 2017 VA medical opinion only concluded that the lumbosacral strain was incurred in service, the Board finds that service connection for anterior wedging at T7 is also warranted.  The available medical evidence does suggest that this is an incidental finding which does not contribute to the Veteran's current low back symptoms.  Nonetheless, the condition has been identified as current pathology which must be addressed.  

In that regard, as set forth above, the Veteran's spine was examined at service entry and determined to be normal, with no indication of anterior wedging at T7.  Moreover, despite multiple attempts, the Board was unable to obtain a clear opinion that the pathology is congenital in nature.  Under these circumstances, the Board finds that the presumption of soundness attaches.  Given the Veteran's reports that his back became symptomatic in service and that his symptoms have continued thereafter, the Board finds sufficient evidence upon which to conclude that service connection for the anterior wedging at T7 is warranted in addition to lumbosacral strain.  Under the standard of proof discussed above, the preponderance of the evidence must be against the claim to warrant a denial.  Given the record in this case, such a conclusion cannot be made.  

In summary, the Board finds that the more probative evidence establishes that the Veteran sustained injury to his low back during service and experienced post-service symptomatology.  The record on appeal also contains medical evidence establishing an association between the in-service injury with resulting pain and the current low back disability.  Although the record does contain a medical opinion that it is unlikely that the Veteran's low back disability can be attributed to service, as set forth above, the facts cited in support of that opinion appear to be inaccurate which significantly limits the probative value of this evidence.

As noted above, under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made in this case.  Thus, the Board finds that service connection for a low back disability is warranted.


ORDER

Entitlement to service connection for a low back disability is granted.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


